UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
ABDU AL-QADER HUSSAIN AL- )
MUDAFARI, )
)
Petitioner, ) Civil Action N0. 05-2185 (RCL)
)
v. )
§ F I L E D
BARACK OBAMA, et aI., _
) JAN 2 l 2012
Respondents’ ) Clerk U S Districi& Bankru tc
) coun§ wl ina District m cacuinbia
ORDER

Before the Court is the petitioner’s Consent Motion to Stay [265] the proceedings, filed
on June 28, 201 l. The petitioner filed a motion for voluntary dismissal without prejudice and for
continued access pursuant to the protective order [268] on October 28, 2011. Although the
government is currently finalizing its position on the issue of the petitioner’s continued access to
counsel, it does not oppose dismissal without prejudice. Accordingly, the Court determines that
the instant motion to stay is moot. lt is therefore hereby

ORDERED that the petitioner’s motion is DENIED as moot.

SO ORDERED this/L!l{€day of January 2012.

Q